 1                                                                                 Honorable Ronald B. Leighton
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8
      REVEREND SARAH MONROE; TIM
 9    QUIGG; and APRYL OBI BOLING,                                      NO. 3:18-cv-05949-RBL
10                               Plaintiffs,                            ORDER ON PLAINTIFFS’ MOTION
                                                                        FOR ATTORNEYS’ FEES AND
11                     v.
                                                                        LITIGATION EXPENSES
      CITY OF ABERDEEN, a municipal
12    government; ERIK LARSON, Mayor of the
13    City of Aberdeen; and KRIS KOSKI, City
      Engineer,
14                               Defendants.
15
                THIS MATTER comes before the Court on Plaintiffs’ motion for attorney’s fees and
16
      litigation expenses pursuant to 42 U.S.C. §1988, Fed. R. Civ. P. 54(d)(2) and LCR 7(d)(3). The
17
      Court has reviewed the submissions of the parties and is fully advised and orders as follows.
18
                1.        Under 42 U.S.C. §1988, a plaintiff who prevails under §1983 “should ordinarily
19
      recover an attorneys’ fee unless special circumstances would render such an award unjust.”
20
      Hensley v. Eckerhart, 461 U.S. 424, 429 (1983). Plaintiffs are the prevailing parties in this
21
      case, having obtained both injunctive relief and monetary damages.
22
                2.        Plaintiffs are requesting a straight “lodestar” fee, the product of the number of
23
      attorney hours reasonably expended in the litigation multiplied by the attorneys’ reasonable
24
      hourly rate. Moreno v. City of Sacramento, 534 F.3d 1106, 1111 (9th Cir. 2008). “The hourly
25
      rate for successful civil rights attorneys is to be calculated by considering certain factors,
26

     ORDER ON PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES                             ALLEN, HANSEN, MAYBROWN &
     AND LITIGATION EXPENSES – 1                                                      OFFENBECHER, P.S.
     (3:18-cv-05949-RBL)                                                            600 University Street, Suite 3020
                                                                                          Seattle, WA 98101
     MON037-0001 Monroe ORDER on Plaintiffs Motion for Attorneys Fees                       (206) 447-9681
 1    including the novelty and difficulty of the issues, the skill required to try the case, whether or

 2    not the fee is contingent, the experience held by counsel and fee awards in similar cases.”

 3    Moreno, 534 F.3d at 1114.

 4              3.        Plaintiffs do not seek compensation for any work completed or costs accrued

 5    after January 24, 2019.

 6              4.        Plaintiffs seek compensation for a total of 172.3 hours at the following hourly

 7    rates as follows:

 8
                Attorney Lobsenz                       90.5 hours       x   $450            $40,725
 9              Attorney Cossette                       2.2 hours       x   $230            $ 506
10              Attorney Maybrown                      65.3 hours       x   $450            $29,385

11                                           Total: 172.3 hours                    Total: $70,616

12
                5.        The number of hours spent by Plaintiffs’ attorneys in this case is reasonable in
13
      light of the novelty of the case, the degree of success obtained, and the efficient division of
14
      labor between the attorneys.
15
                6.        The hourly rates of Plaintiffs’ attorneys are reasonable. Attorneys Maybrown
16
      and Lobsenz have employed an hourly rate of $450. This is below market rate for attorneys of
17
      their level of skill and years of experience. Attorney Cossette’s hourly rate of $230 an hour is
18
      reasonable for an attorney of her level of skill and years of experience.
19
                7.        The Litigation expenses requested are also reasonable. Plaintiffs seek to recover
20
      their out-of-pocket expenses incurred for payment of the filing fee for this action, mileage
21
      expenses, and the cost of computer assisted legal research. The              Court    finds     that     these
22
      expenses were reasonably incurred and that the expense for legal research was reasonable.
23
                Therefore, IT IS SO ORDERED that the Plaintiffs are awarded attorneys’ fees in the
24
      amount of $70,616 and litigation expenses in the amount of $961.80 The Clerk shall enter a
25

26

     ORDER ON PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES                        ALLEN, HANSEN, MAYBROWN &
     AND LITIGATION EXPENSES – 2                                                 OFFENBECHER, P.S.
     (3:18-cv-05949-RBL)                                                       600 University Street, Suite 3020
                                                                                     Seattle, WA 98101
     MON037-0001 Monroe ORDER on Plaintiffs Motion for Attorneys Fees                  (206) 447-9681
 1    supplemental judgment in favor of Plaintiffs and against the City of Aberdeen for these

 2    amounts.

 3              DATED this 1st day of April, 2019.

 4

 5
                                                                        A
                                                                        Ronald B. Leighton
 6                                                                      United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER ON PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES                            ALLEN, HANSEN, MAYBROWN &
     AND LITIGATION EXPENSES – 3                                                     OFFENBECHER, P.S.
     (3:18-cv-05949-RBL)                                                            600 University Street, Suite 3020
                                                                                          Seattle, WA 98101
     MON037-0001 Monroe ORDER on Plaintiffs Motion for Attorneys Fees                       (206) 447-9681
